Exhibit 99.1 MEMSIC Announces First-Quarter 2013 Results ANDOVER, Mass., May 13, 2013  MEMSIC, Inc. (NasdaqGM: MEMS), a leading MEMS sensing solution provider, today announced financial results for the first quarter ended March 31, 2013. ● Net sales totaled $11.4 million compared to $20.0 million in the 2012 quarter. ● Gross margin was 36.4% compared to 37.1% in the 2012 quarter. ● Operating expenses totaled $6.8 million compared to $6.2 million in the 2012 quarter. ● GAAP net loss was $2.5 million, or $0.10 per diluted share, compared to net income of $1.2 million, or $0.05 per diluted share, in the 2012 quarter. ● EBITDA was ($1.3) million compared to $2.5 million in the 2012 quarter. MEMSIC Chairman, President and CEO Dr. Yang Zhao commented, Our results for the quarter were within the guidance range we previously provided. During the period, we made additional progress with our strategy to capitalize on the large China mobile market. Our ongoing penetration of that market helped mitigate the impact of reduced shipments to a large mobile customer. Our sales to that customer peaked in the first quarter of 2012, affecting our quarter-over-quarter comparisons. In addition, we remain focused on using MEMSICs cutting-edge technology to develop high-performance products for the industrial and automotive markets In light of MEMSICs pending acquisition by IDG-Accel China Capital II, L.P. and its affiliates, announced on April 23, 22013, MEMSIC will not conduct a conference call to review its first-quarter 2013 financial results. About Non-GAAP Financial Information EBITDA is a measure used by management to evaluate the Companys ongoing operations and as a general indicator of its operating cash flow (in conjunction with a cash flow statement that also includes, among other items, changes in working capital and the effect of non-cash charges). The Company defines EBITDA as net income, plus interest expense net of interest income, provision for income taxes, and depreciation and amortization. Management believes EBITDA is useful to investors because it is frequently used by securities analysts, investors and other interested parties in the comparative evaluation of companies. Because not all companies use identical calculations, the Company's presentation of EBITDA and EBITDA per share may not be comparable to similarly titled measures of other companies. EBITDA is not a recognized term under GAAP and does not purport to be an alternative to net income as a measure of operating performance or to cash flows from operating activities as a measure of liquidity. Additionally, EBITDA is not intended to be a measure of free cash flow for management's discretionary use as it does not reflect certain cash requirements such as interest payments, tax payments and debt service requirements. Pursuant to the requirements of Regulation G, we have provided a reconciliation of EBITDA to GAAP net income as an exhibit to this release. About MEMSIC, Inc. MEMSIC, Inc., headquartered in Andover, Massachusetts, provides advanced semiconductor sensors and multi-sensor system solutions based on micro-electromechanical systems (MEMS) technology and sophisticated integration technologies in both the IC level and module level. MEMSIC's unique and proprietary approach combines leading-edge sensor technologies, such as magnetic sensors and accelerometers, with mixed signal processing circuitry to produce reliable, high quality, cost-effective solutions for the mobile phone, automotive, consumer, industrial, and general aviation markets. The companys shares are listed on the NASDAQ Stock Exchange (NASDAQ GM: MEMS). Safe Harbor Statement Statements included in this press release that are not historical in nature are forward-looking statements made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Such statements are based upon the current beliefs and expectations of the Company's management and are subject to significant risks and uncertainties. Actual results may differ materially from those set forth in the forward-looking statements for reasons identified under the heading "Risk Factors" in the Company's most recent annual report on Form 10-K and other periodic reports filed with the Securities and Exchange Commission. The forward-looking statements contained in this press release are made as of the date hereof, and the Company does not undertake any obligation to update any forward-looking statements, whether as a result of future events, new information or otherwise. Source: MEMSIC, Inc. Company Contact: Patricia Niu MEMSIC, Inc. Chief Financial Officer 978-738-0900 Investor Contact: Harriet Fried LHA (212) 838-3777 ir@memsic.com MEMSIC, Inc. CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, December 31, ASSETS Current assets: Cash and cash equivalents $ 34,008,973 $ 27,306,202 Restricted cash 2,775,600 2,867,896 Short-term investments 25,640,124 34,640,188 Accounts receivable, net of allowance for doubtful accounts of $8,334 and $18,774, respectively, as of March 31, 2013 and December 31, 2012 4,263,601 4,821,867 Inventories 8,457,249 9,840,659 Other current assets 2,568,587 2,285,923 Total current assets 77,714,134 81,762,735 Property and equipment, net 28,944,247 29,002,825 Long-term investments 2,500,000 2,500,000 Intangible assets, net 9,559,780 9,918,305 Other assets 137,810 144,106 Total assets $ 118,855,971 $ 123,327,971 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ 2,748,492 $ 3,778,672 Accrued expenses 2,772,148 3,934,975 Advance research funding 2,775,600 2,867,896 Current portion of note payable to bank 1,000,000 1,000,000 Total current liabilities 9,296,240 11,581,543 Note payable to bank, net of current portion 16,430,000 16,430,000 Building liability 8,160,395 8,135,115 Other liabilities 72,222 86,420 Total other liabilities 24,662,617 24,651,535 Stockholders equity: Common stock, $0.00001 par value; authorized, 45,000,000 shares; 24,246,886 and 24,219,685 shares issued and outstanding at March 31, 2013 and December 31, 2012, respectively 243 242 Additional paid-in capital 103,140,260 102,813,203 Accumulated other comprehensive income 4,553,153 4,477,071 Accumulated deficit ) ) MEMSIC, Inc. stockholders' equity 84,333,665 86,394,442 Non-controlling interest related to joint ventures 563,449 700,451 Total stockholders' equity 84,897,114 87,094,893 Total liabilities and stockholders equity $ 118,855,971 $ 123,327,971 MEMSIC, Inc. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three months ended March 31, Net sales $ 11,428,283 $ 20,017,053 Cost of goods sold 7,269,658 12,599,954 Gross profit 4,158,625 7,417,099 Operating expenses: Research and development 1,945,372 1,703,159 Sales and marketing 1,142,066 1,432,299 General and administrative 2,943,390 2,236,071 Depreciation 326,170 438,941 Amortization 450,944 396,123 Total operating expenses 6,807,942 6,206,593 Operating (loss) income ) 1,210,506 Other income: Interest and dividend income 33,035 107,774 Foreign exchange gain 80,503 ) Other, net 67,991 13,174 Total other income 181,529 88,685 Loss before income taxes ) 1,299,191 Provision for income taxes 30,307 68,583 Net (loss) income ) 1,230,608 Less: net (loss) income attributable to noncontrolling interests ) 30,104 Net (loss) income attributable to MEMSIC, Inc. $ ) $ 1,200,504 Net (loss) income per common share attributable to MEMSIC, Inc.: Basic $ ) $ 0.05 Diluted $ ) $ 0.05 Weighted average shares outstanding used in calculating net (loss) income per common share: Basic 24,168,301 23,846,864 Diluted 24,168,301 24,344,799 MEMSIC, Inc. Reconciliation of Net Income (Loss) to Earnings Before Interest, Taxes and Depreciation and Amortization (EBITDA) (Unaudited) Three months ended March 31, Net income (loss) $ ) $ 1,200,504 Interest (income) expense, net ) ) Income tax expense 30,307 68,583 Depreciation and amortization 1,180,264 1,308,152 EBITDA $ ) $ 2,469,465
